         Case 2:13-cv-07010-JLS Document 24 Filed 08/02/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN AIKENS                                 : CIVIL ACTION
                                            :
             v.                             : NO. 13-cv-7010
                                            :
                                            :
DANIEL BURNS, et al.

                                        ORDER

             AND NOW, this 2nd day of August, 2021, it is hereby ORDERED that the
Petitioner’s Petition for a Writ of Habeas Corpus [Doc. 2] is DISMISSED with prejudice.
             The Clerk shall mark this case as terminated.

                                            BY THE COURT:



                                            /s/ Jeffrey L. Schmehl
                                            JEFFREY L. SCHMEHL, J.
